REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/15/21 has been entered in full. Claim 61 is canceled. Claims 56, 58, 65 and 69 are amended. Claims 56-60 and 62-70 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/15/21).
All objections to, and rejections of, canceled claim 61 are moot.
The objections to claims 56-60 and 62-70 at page 2 are withdrawn in view of the amendments to claims 56, 58, 65 and 69.
The rejection of claim 58 under 35 U.S.C. § 112(a) at pages 3-8 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claim that limit the claimed antibody to one comprising both a heavy and light chain.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections and/or rejections of claims 56-60 and 62-70 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 56-60 and 62-70 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646